Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of DirectorsInvestors Title CompanyChapel Hill, North Carolina We consent to the incorporation by reference in the registration statement No. 333-33903 on Form S-8 of Investors Title Company (the “Company”) of our reports dated March 5, 2010, with respect to the consolidated financial statements of Investors Title Company, and the effectiveness of internal control over financial reporting, which reports appear in Investors Title Company’s 2009 Annual Report on Form 10-K. Our audits of the consolidated financial statements referred to in our aforementioned report also included the financial statement schedules of the Company, listed in Item 15.
